Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Steven Underwood on 04/06/2021.

Claims
In the application, Claims 1, 11, and 17 have been amended to rectify 112 issues as follows:
Regarding Claim 1, line 12, the existing language:
“wherein the reduced cross-sectional profile proximate a discharge opening of the one of”
Has been amended to:
-- wherein the reduced cross-sectional profile proximate the discharge opening of the one of -- 
Regarding Claim 11, line 13, the existing language:
“wherein the reduced cross-sectional profile proximate a discharge opening of the one of”
Has been amended to:
-- wherein the reduced cross-sectional profile proximate the discharge opening of the one of – 
Regarding Claim 17, line 15, the existing language:
“wherein the reduced cross-sectional profile proximate a discharge opening of the one of”
Has been amended to:
-- wherein the reduced cross-sectional profile proximate the discharge opening of the one of -- 

Allowable Subject Matter
Claims 1, 11, 17, and all associated dependent claims are allowed.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of a unitary defroster system for a motor vehicle windshield and formed by an additive manufacturing process as recited in Claim 1 specifically:
the structure of the plurality of individually configured defroster ducts configured and arranged to deliver a substantially uniform air flow pattern to the interior surface of the windshield, specifically at least one of the plurality of individually configured defroster ducts conjoined with the instrument panel substrate comprises a reduced cross-sectional profile having an increased wall thickness of a portion of the nozzle duct vertically disposed proximate to and below an outer surface of the instrument panel substrate.
The art of record fails to render obvious the claimed combination of a unitary defroster system for a motor vehicle windshield as recited in Claim 11
the structure of the plurality of individually configured defroster ducts configured and arranged to deliver a substantially uniform air flow pattern to the interior surface of the windshield, specifically at least one of the plurality of individually configured defroster ducts conjoined with the instrument panel substrate comprises a reduced cross-sectional profile having an increased wall thickness of a portion of the nozzle duct vertically disposed proximate to and below an outer surface of the instrument panel substrate.
The art of record fails to render obvious the claimed combination of a unitary defroster system for a motor vehicle windshield and formed by an additive manufacturing process as recited in Claim 17 specifically:
the structure of the at least two of the individually configured defroster ducts configured and arranged to deliver a different air flow to the interior surface of the windshield, specifically at least one of the plurality of individually configured defroster ducts conjoined with the instrument panel substrate comprises a reduced cross-sectional profile having an increased wall thickness of a portion of the nozzle duct vertically disposed proximate to and below an outer surface of the instrument panel substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks filed 01/13/2021, have been fully considered and are persuasive.  The rejections of the claims have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.K.T./
Examiner, Art Unit 3762
04/07/2021

/KENNETH J HANSEN/Primary Examiner, Art Unit 3746